I concur in the judgment upon the ground last stated in the opinion, namely, that a party litigant has no vested or legal right to have his case tried and determined by any particular judge. Inasmuch as the court in which this action is pending, to wit, the superior court in and for San Diego County, has at no time refused to proceed with the hearing and determination thereof, but, on the contrary, stands ready and willing to proceed therein, functioning by and through a judge who is in every way qualified, I concur with the conclusion that petitioner is not entitled to a writ of mandate to compel the respondent judge to act therein.